Citation Nr: 1524424	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-43 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a fungus infection on the feet, claimed previously as jungle rot.

2.  Entitlement to an increased disability rating for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, rated currently as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 through January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during an April 2014 Board hearing.  A transcript of that testimony is associated with the claims file.

This matter was remanded previously by the Board in November 2014 for further development, to include:  obtaining records for additional medical treatment received by the Veteran since June 2012; affording the Veteran VA examinations of the skin on his feet and of his urethral stricture disability; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  For the reasons discussed more fully below, the Board is of the opinion that this matter must be remanded once again for still additional development.

Also, the Board observes that the Veteran's claims file is now maintained electronically on VA's Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as the evidentiary record.

As pointed out by the Board in the previous November 2014 remand, the issues of whether new and material evidence has been received to reopen service connection for a facial injury and the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are raised by the record in submissions received by VA in August 2014, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's prior remand, the agency of original jurisdiction (AOJ) obtained records for additional VA treatment received by the Veteran through July 2014.  In January 2015, the Veteran was afforded VA examinations of the skin on his feet and of his service-connected urethral stricture disability.  A statement describing the Veteran's foot symptoms was received from the Veteran's spouse in February 2015.  In March 2015, the AOJ issued a supplemental statement of the case (SSOC) in which it readjudicated the issues on appeal.

Subsequently, the AOJ obtained and associated with the claims file the Veteran's social security records.  In May 2015, still additional records for VA treatment received by the Veteran were added to the claims file in May 2015.  Although this newly received evidence, the Veteran's social security records in particular, contain additional lay assertions by the Veteran in relation to his feet and urethral stricture disability, that evidence was never provided to the January 2015 VA examiner for his review, consideration, and an addendum opinion as to whether any of the newly received evidence changes the diagnoses, findings, and opinions expressed in his January 2015 report.  VA should undertake such efforts at this time.  38 C.F.R. § 3.159(c)(4).

Additionally, a May 2015 letter to the Veteran notes that the agency of original jurisdiction (AOJ) had asked a VA medical facility to schedule the Veteran for an examination in connection his claim.  It is unclear if the examination to be scheduled pertained to the issues raised in the current appeal or a separate claim for benefits not currently before the Board.  On remand, the RO should ensure that any outstanding pertinent VA examination reports are associated with the claims folder.  

Similarly, the May 2015 letter noted that the AOJ had requested additional records from the Miami VA Medical Center (VAMC) and the Cleveland VAMC.  It does not appear that these records have been obtained, nor have them been deemed unobtainable.  On remand, the AOJ should obtain any outstanding records from these facilities. 

The Board also observes that, despite receipt of the additional VA treatment records and the Veteran's social security records after the March 2015 SSOC was issued, the AOJ never provided the Veteran with a new SSOC which reflects consideration of the evidence received after March 2015.  As such, it is unclear as to whether that evidence has been considered by the AOJ in connection with this appeal.  Accordingly, the AOJ must also insure that it reviews and considers all evidence received since March 2015, to include the addendum opinion ordered above, in readjudicating the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain make appropriate efforts to ascertain whether the Veteran has undergone additional VA examinations addressing his fungal infection of the feet and/or urethral stricture and benign prostatic hypertrophy.  If so, reports of the examinations should be obtained and associated with the claims folder.  

2.  The AOJ should ensure that the treatment records from the Miami and Cleveland VAMCs (referenced in the May 2015 letter) are obtained and associated with the claims folder.  

3.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a fungus infection, previously claimed as jungle rot, and entitlement to an increased disability rating for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, currently rated as 60 percent disabling.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion from the January 2015 VA examiner.  The Veteran should be advised that, should a new VA examination be necessary, it would remain his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

4.  Forward the claims file to the same VA examiner who performed the VA examinations conducted in January 2015.  Request that the examiner review the claims file, to include all evidence added to the claims file since the January 2015 examination, and ask the examiner to provide a typewritten addendum report in which he expressed whether any of the new evidence affects or changes the diagnosis, findings, and opinions stated in his January 2015 report.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum. If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the January 2015 VA examiner, or if the January 2015 VA examiner is not available, then the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  All tests and studies deemed necessary by the examiner should be performed.

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a fungus infection, previously claimed as jungle rot, and entitlement to an increased disability rating for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, currently rated as 60 percent disabling (to include consideration of whether an extra-schedular rating is warranted) should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

